DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 06/21/2022. Claim(s) 1-2, 10-11 have been amended. Claim(s) 1-18 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment(s) to claim on 06/21/2022 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanger et al. (US 2017/0090961 A1) and further in view of Nagargadde et al. (US 8,495,197 B1). 
Re Claim 1 & 10, Wagner teaches a method for facilitating access control with respect to an application, the method being implemented by at least one processor, the method comprising: 
intercepting, by the at least one processor, a first request from a first user for creating a first service instance for a first application; (Wagner; FIG. 1; ¶ [0013]-[0019]; The embodiment(s) detail request for creating virtual machine instances (first service instance) for applications.) 
generating, by the at least one processor, an instance space for the first service instance within a first pool among a plurality of pools in a cloud environment; (Wagner; FIG. 1; ¶ [0013]-[0019], [0026]; Creating an instance within a pool among a plurality of pools.) 
creating, by the at least one processor, the first service instance in the first pool; and (Wagner; FIG. 1; ¶ [0016]-[0018]; Creating virtual machine instances in pools.) 
connecting, by the at least one processor, the first application to the first service instance, (Wagner; FIG. 1; ¶ [0013], [0028]; Application are connected to virtual machine instances.) 
Wagner does not explicitly suggest assigning, by the at least one processor to the first service instance, at least one criterion for determining whether to allow access to the first service instance via the instance space; wherein, when a second request for accessing the first service instance via the instance space is received from a subsequent requester, the method further comprises applying each of the at least one criterion to the received second request in order to determine whether to allow the requested access, and wherein the second request is from a second pool different from the first pool.
However, in analogous art, Nagargadde teaches assigning, by the at least one processor to the first service instance, at least one criterion for determining whether to allow access to the first service instance via the instance space; (Nagargadde; FIG. 1; Col. 1 63 – Col. 3 Ln. 20; The embodiment(s) detail access related criteria associated with resource pools.) 
wherein, when a second request for accessing the first service instance via the instance space is received from a subsequent requester, the method further comprises applying each of the at least one criterion to the received second request in order to determine whether to allow the requested access, and (Nagargadde; FIG. 1; Col. 1 63 – Col. 3 Ln. 20; The embodiment(s) detail access related criteria associated with resource pools.)
wherein the second request is from a second pool different from the first pool.  (Nagargadde; FIG. 1-3; Col. 1 63 – Col. 3 Ln. 20, Col. 7 Ln. 53-64, Col. 9 Ln. 53 – Col. 10 Ln. 14; The embodiment(s) detail access related criteria associated with resource pools, in addition, the embodiment(s) detail a plurality of pools.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Nagargadde to determine access for the reasons of creating a multi-tenant cloud of pool resources by specifying access to the pool. (Nagargadde Abstract) 

Re Claim 7 & 16, Wagner-Nagargadde discloses the method of claim 1, wherein the at least one processor includes a first processor and a second processor, and wherein the method further comprises 
forwarding, by the first processor to the second processor, the received first request for creating the first service instance for the first application, and (Wagner; FIG. 1-7; ¶ [0013]-[0020], [0084]-[0089]; The embodiment(s) detail the sending of requests in a virtual environment that contains multiple processors.) 
wherein the creating of the first service instance is performed by the second processor after the instance space has been generated by the first processor. (Wagner; FIG. 1-7; ¶ [0013]-[0020], [0084]-[0089]; The creating of instances in a multi-processor environment.) 

Re Claim 8 & 17, Wagner-Nagargadde discloses the method of claim 1, wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an identity of the subsequent requester from which the second request is received. (Nagargadde; FIG. 1-2; Col. 6 Ln. 42 – Col. 7 Ln. 40; Allowable access to data associated with user identification data.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Nagargadde to determine access for the reasons of creating a multi-tenant cloud of pool resources by specifying access to the pool. (Nagargadde Abstract) 

Re Claim 9 & 18, Wagner-Nagargadde discloses the method of claim 1, wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an organization to which the subsequent requester belongs. (Nagargadde; FIG. 1-4; Col. 10 Ln. 25-48; Access related to an organization.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner in view of Nagargadde to determine access for the reasons of creating a multi-tenant cloud of pool resources by specifying access to the pool. (Nagargadde Abstract) 

Claim(s) 2-6 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2017/0090961 A1), in view of Nagargadde et al. (US 8,495,197 B1) and further in view of Messerli et al. (US 2017/0223117 A1).
Re Claim 2 & 11, Wagner-Nagargadde discloses the method of claim 1, yet does not explicitly suggest wherein the at least one processor operates in the cloud environment within which the first user belongs to the first pool from among a plurality of pools, and wherein the at least one criterion relates to determining whether to allow access to the first service instance by a second user that belongs to the second pool. 
However, in analogous art, Messerli teaches wherein the at least one processor operates in the cloud environment within which the first user belongs to the first pool from among a plurality of pools, and (Messerli; FIG. 1-8; ¶ [0194]- [0198]; The embodiment(s) detail a plurality of pools.)
wherein the at least one criterion relates to determining whether to allow access to the first service instance by a second user that belongs to the second pool. (Messerli; FIG. 1-8, 17-19; ¶ [0274]- [0299]; The embodiment(s) detail parameters associated with various users’ ability to access various pools and cloud infrastructures.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Nagargadde in view of Messerli to allow a user to access pools for the reasons of to allow for the access and management of various resource pools. (Messerli Abstract) 

Re Claim 3 & 12, Wagner-Nagargadde-Messerli discloses the method of claim 2, wherein the second request is received from a second service instance to which the first application is connected within the second pool. (Messerli; FIG. 1-8, 17-19; ¶ [0274]- [0299]; The embodiment(s) detail parameters associated with various users’ ability to access various pools and cloud infrastructures.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Nagargadde in view of Messerli to allow a user to access pools for the reasons of to allow for the access and management of various resource pools. (Messerli Abstract) 

Re Claim 4 & 13, Wagner-Nagargadde-Messerli discloses the method of claim 3, wherein when access to the first service instance is granted to the second service instance in response to the second request, the method further comprises implementing, by the at least one processor, a service replication between the first service instance and the second service instance in order to ensure consistency therebetween. (Messerli; FIG. 1; ¶ [0209]- [0210]; The embodiment(s) detail comparable methodology that includes the participation replication of storage pools.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Nagargadde in view of Messerli to allow a user to access pools for the reasons of to allow for the access and management of various resource pools. (Messerli Abstract) 

Re Claim 5 & 14, Wagner-Nagargadde-Messerli discloses the method of claim 2, wherein the second request is received from a second service instance to which a second application is connected within the second pool. (Messerli; FIG. 1-8, 17-19; ¶ [0274]- [0299]; The embodiment(s) detail parameters associated with various users’ ability to access various pools and cloud infrastructures.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Nagargadde in view of Messerli to allow a user to access pools for the reasons of to allow for the access and management of various resource pools. (Messerli Abstract) 

Re Claim 6 & 15, Wagner-Nagargadde-Messerli discloses the method of claim 2, wherein the at least one criterion for determining whether to allow access to the first service instance via the instance space relates to an Internet Protocol (IP) address of the second pool. (Messerli; FIG. 1; ¶ [0077]- [0085], [0210]; IP address associated with pools.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Nagargadde in view of Messerli to allow a user to access pools for the reasons of to allow for the access and management of various resource pools. (Messerli Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443